Citation Nr: 0812426	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-35 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for flexible pes planus 
with rear right foot valgus and forefoot varus deformity 
(claimed as a right ankle disorder) and, if so, whether the 
reopened claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteoarthritis of 
the left ankle and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from June 1972 through June 
1975 and from April 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had been 
submitted to reopen, and then denied the underlying claims 
for service connection.  



FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied service 
connection for a claimed bilateral ankle disorder.  The 
veteran did not appeal that rating decision, and it became 
final.

2.  Evidence received since the final July 2001 RO decision 
is new, relates to an unestablished fact necessary to 
substantiate the claims, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claims.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
flexible pes planus with rear right foot valgus and forefoot 
varus deformity (claimed as a right ankle disorder) is 
related to the veteran's period of active military service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
left ankle osteoarthritis is related to the veteran's period 
of active military service. 



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for flexible pes planus 
with rear right foot valgus and forefoot varus deformity 
(claimed as a right ankle disorder) has been received, and 
the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for left ankle 
osteoarthritis has been received, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a). 

3.  The veteran's flexible pes planus with rear right foot 
valgus and forefoot varus deformity (claimed as a right ankle 
disorder) was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

4.  The veteran's left ankle osteoarthritis was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a veteran before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  If, however, VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In August 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the August 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the March 2004 
rating decision, September 2005 SOC, and February 2008 SSOC 
explained the basis for the RO's action and the SOC and SSOC 
provided him with additional 60-day periods in which to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the August 2003 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence to Reopen the Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for a bilateral ankle 
disorder was denied in a rating decision dated July 2001.  At 
that time, the RO noted that the veteran's service medical 
records did not show any treatment or diagnosis of any ankle 
abnormality.  The Greeley VA Medical Center (VAMC) treatment 
notes show that the veteran complained of bilateral ankle 
pain, and lay statements from the veteran's family members 
discussed his ankle pain and trouble walking.  Treatment 
notes from the Denver VAMC show that the veteran had right 
ankle pain and foot pain secondary to misalignment of unclear 
etiology.  The veteran was prescribed orthotics, which were 
noted to help his right ankle and knee pain.

The veteran had a VA examination in April 2001, at which he 
reported being treated with shoe inserts.  Upon clinical 
evaluation, dorsiflexion was to 20 degrees, bilateral plantar 
flexion to 30 degrees, and inversion and eversion were to 10 
degrees respectively.  There was mildly increased pain with 
resisted flexion and extension and no weakness, atrophy, or 
incoordination of motion bilaterally, and 
X-rays were normal.  The examiner opined that the etiology of 
the ankle pain was unclear and that there was insufficient 
evidence to make a diagnosis of an acute or chronic 
condition.  The RO denied service connection for a bilateral 
ankle disorder, because there was no evidence of a permanent 
residual or chronic disability linked to service, and 
therefore service connection was not established.  The 
veteran did not appeal the RO's determination, nor has the 
veteran alleged that the July 2001 rating decision contained 
clear and unmistakable error.  Therefore, the July 2001 
decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Since the July 2001 rating decision, the new evidence which 
has been submitted includes VA treatment notes showing that 
the veteran continued to be treated with orthotics.  The 
veteran was diagnosed with flexible pes planus with right 
foot valgus and flat feet varus in May 2002 at the Greeley 
VAMC podiatry department.  At May 2003 treatment the veteran 
said that the orthotics he had been using for a year had 
helped his feet, although they were wearing out.  

The claims file also contains private treatment notes, 
including a May 2003 MRI that showed mild degenerative joint 
disease of the tibiotalar joint in the left ankle.  
Otherwise, the MRI of the ankles appeared normal.  Another 
physician examined the veteran in January 2004 and opined 
that he had osteoarthritis of the left ankle joint.  The 
veteran reported that his right ankle popped occasionally, 
that his left ankle hurt most of the time, and that his shoes 
wore out on the outer part of the heels after three months.

In July 2004 the veteran went to J.W., M.D., for another 
opinion.  He told Dr. W that he had chronic joint pain dating 
back to 1978 and that the pain had become progressively more 
debilitating.  He denied other significant traumatic events, 
and said that he took ibuprofen, 800 mg, with minimal relief.  
In the past he had taken Bextra, which was effective, but it 
had recently been stopped.  Dr. W observed that the veteran 
had an antalgic gait due to his ankles, without ligamentous 
laxity.

The veteran had a VA examination in February 2004 at which he 
reported that, since being discharged from the military in 
1978, he had noted a marked wearing out of his shoes on both 
feet within three months, on the medial aspect of the 
forefoot and the lateral aspect of the heel of the left shoe.  
He reported constant, diffuse ankle pain and a popping 
sensation with ankle movement.  He did not feel that the 
orthotics were helping with the ankle pain, and he had to 
develop alternative ways of shifting gears in his job as a 
truck driver because of his left ankle.  He said he was no 
longer able to do any running, and he limited his walking and 
standing while shopping to about 20 minutes at a time because 
of the pain.  The examiner noted that the veteran was 
ambulatory, with normal gait and station, and that he had 
orthotics in both shoes.  Examination of the left ankle 
showed no effusion, point tenderness, or palpating.  The 
ankle was stable, but had lost 50 percent of the height of 
the arch with weight bearing.  There was two degrees of 
valgus deformity of the Achilles tendon posteriorly measured 
with weight bearing, and without weight bearing the ankle and 
forefoot could be manipulated without difficulty or pain.  
The veteran's left ankle had four degrees of dorsiflexion and 
34 degrees of plantar flexion and there was no change after 
repetitive motion, and no pain was evident with range of 
motion testing.  The examiner diagnosed the veteran with left 
ankle pain secondary to flexible flat feet with rear valgus 
deformity.  In addition, he noted mild osteoarthritis of the 
left ankle joint in an MRI report and examination submitted 
by the veteran.  X-rays of the left ankle showed no osseous 
or soft tissue abnormality.

The veteran underwent another VA examination in January 2008, 
at which the examiner had the opportunity to review his 
claims file.  The examiner noted that earlier X-rays of the 
right ankle from the claims file do not show evidence of 
avulsion injury of the right ankle.  The veteran was wearing 
bilateral rigid plastic posterior ankle braces and his ankles 
were stable for varus/valgus and anterior/posterior movement.  
Dorsiflexion was 12 degrees both before and after repetitive 
exercise, and there was no observed manifestation of pain 
during range of motion testing.  The examiner opined that no 
additional limits to range of motion could be objectively 
attributed to flare-ups.  He diagnosed the veteran with minor 
tibiotalar articulation degenerative changes in the left 
ankle, and probable old avulsion injury from the anterior 
aspect of the lateral malleolus, right ankle.  

The Board views this evidence as being new and material 
because, when presumed credible, it contributes to a more 
complete picture of the origins of the veteran's flexible pes 
planus with rear right foot valgus and forefoot varus 
deformity and left ankle osteoarthritis.  Therefore, it bears 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claims of entitlement to 
service connection for flexible pes planus with rear right 
foot valgus and forefoot varus deformity and left ankle 
osteoarthritis.

III.  Service Connection

J.T.M., D.P.M., one of the veteran's private treating 
providers, wrote in May 2003 that the trauma of jumping out 
of airplanes for five years while in the military could be 
the cause of the veteran's ankle osteoarthritis.  The record 
does not show that Dr. M relied on anything other than the 
veteran's personal accounts in reaching that conclusion.  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  It has been held on a number of occasions that a 
medical opinion premised upon the unsubstantiated historical 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  Dr. H wrote 
in August 2004 that she could not determine the exact cause 
of the veteran's arthritis.

At the January 2008 VA examination the examiner opined that 
it is not "at least as likely as not" that the veteran's 
current ankle condition was caused by or aggravated during 
military service.  She noted that according to the veteran, 
the onset of the pain in his ankles was ten years after 
discharge from the military.

The veteran's wife, mother, and brother Jim wrote in 
September 2004 letters that they believed that the veteran's 
military service caused his bilateral ankle disorders.  We 
recognize the sincerity of the arguments advanced by the 
veteran and his family that his bilateral ankle disorders are 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, the disabilities at issue in this case, flexible pes 
planus with rear foot valgus and forefoot varus deformity and 
osteoarthritis, require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  

After careful consideration, the Board finds that the 
evidence preponderates against the veteran's claims of 
entitlement to service connection for flexible pes planus 
with rear right foot valgus and forefoot varus deformity and 
osteoarthritis of the left ankle.  Therefore, the benefit-of-
the-doubt doctrine is inapplicable, and the reopened claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for flexible pes planus with rear right 
foot valgus and forefoot varus deformity is denied.

Service connection for osteoarthritis of the left ankle is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


